 



Exhibit 10.29

     THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March 1, 2003 is
made by and between LodgeNet Entertainment Corporation, a Delaware corporation
(the “Corporation”), and Steven Pofahl (“Executive”) with reference to the
following circumstances, namely:



  A.   Executive is employed by the Corporation, as its Senior Vice President
for Technical Operations and has made, and is making, an important contribution
to the development and operation of the Corporation’s business.     B.   The
Corporation desires to provide for its employment of Executive as hereinafter
provided, and Executive desires such employment, upon the terms hereinafter
provided.

     NOW, THEREFORE, the Corporation agrees to employ Executive, and Executive
agrees to such employment, upon the following terms and conditions:

     1.     Period of Employment. The employment of Executive by the Corporation
pursuant to this Agreement shall be for a period (sometimes referred to herein
as the “period of employment”) beginning on the date hereof and continuing,
unless sooner terminated as provided in Section 6 herein, through December 31,
2003; provided, however, that on each December 31, commencing with December 31,
2003, such period of employment shall automatically be extended for an
additional year unless ninety (90) days prior thereto either party hereto has
given written notice to the other that such party does not wish to extend the
period of employment.

 



--------------------------------------------------------------------------------



 



     2.     Duties. During the period of employment, Executive shall serve as
Senior Vice President for Technical Operations of the Corporation, or in such
other office or offices to which he shall be elected by the Board of Directors
of the Corporation (“Board”) with his approval, performing the duties of such
office or offices as are assigned to him by the Board or committees of the
Board. During the period of employment, Executive shall devote his full time and
attention to the business of the Corporation and the discharge of the
aforementioned duties, except for permitted vacations, absences due to illness,
and reasonable time for attention to personal affairs.

     3.     Office Facilities. During the period of employment, Executive shall
have his office where the Corporation’s principal executive offices are located
from time to time, which currently are at 3900 West Innovation Street, Sioux
Falls, South Dakota, and the Corporation shall furnish Executive with office
facilities reasonably suitable to his position at such location.

     4.     Compensation. As compensation for his services performed hereunder,
the Corporation shall pay or provide to Executive the following:



       (a.) The Corporation shall pay Executive a salary (the “Base Salary”),
calculated at the rate of $192,500.00 per annum (which Base Salary may be
increased by the Corporation at any time and from time to time in its
discretion), payable monthly, semi-monthly or weekly according to the
Corporation’s general practice for its executives, for the period of employment
under this Agreement.          (b.) During the period of employment, Executive
shall be allowed to participate in such bonus and other incentive compensation
programs in accordance with their terms as the Corporation may have in effect
from time to time for its executive

2



--------------------------------------------------------------------------------



 





  personnel, and all compensation and other entitlements earner thereunder shall
be in addition to, and shall not in any way reduce, the amount payable as Base
Salary.          (c.) During the period of employment, Executive shall be
entitled to:



       (i) participate in such retirement, investment, health (medical, hospital
and/or dental) insurance, life insurance, disability insurance and accident
insurance plans and programs as are maintained in effect from time to time by
the Corporation for its salaried employees;          (ii) participate in other
non-duplicative benefit programs which the Corporation may from time to time
offer generally to executive personnel of the Corporation; and    
     (iii) take vacations and be entitled to sick leave in accordance with the
Corporation’s policy for executive personnel of the Corporation.

     (d.) During the period of employment, the Board from time to time in its
discretion may grant to Executive stock options, and other rights related to
shares of the Corporation’s common stock.

     5.     Effect of Disability and Certain Hazards. Executive shall not be
obligated to perform the services required of him by this Agreement during any
period in which he is disabled or his health impaired to an extent which would
render his performance of such services hazardous to his health or life, and
relief from such obligation shall not in any way affect his

3



--------------------------------------------------------------------------------



 



rights hereunder except to the extent that such disability may result in
termination of his employment by the Corporation pursuant to Section 6 herein.

     6.     Termination of Employment. The employment of Executive by the
Corporation pursuant to this Agreement may be terminated on or prior to
December 31, 2003, or any subsequent December 31 to which the end of the period
of employment may have been extended under Section 1, as follows:



       (a) In the event of Executive’s death prior to said date, such employment
shall terminate on the date of death.          (b) Such employment may be
terminated prior to said date due to Executive’s physical or mental disability
which prevents the effective performance by Executive of his duties hereunder on
a full time basis, with such termination to occur on or after the time which
Executive becomes entitled to disability compensation benefits under the
Corporation’s disability benefit program then in effect. Any dispute as to
Executive’s physical or mental disability shall be settled by the opinion of an
impartial physician selected by the parties or their representatives or, in the
event of failure to make a joint selection after request therefore by either
party to the other, a physician selected by the Corporation, with the fees and
expenses of any such physician to be borne in equal shares by the Corporation
and Executive.          (c) The Corporation, by giving written notice of
termination to Executive, may terminate such employment at any time prior to
said date for Cause, which means that such termination must be due to (1) acts
during the term of this Agreement (A) resulting in a felony conviction under any
Federal or state statute or (B) substantial non-

4



--------------------------------------------------------------------------------



 





  performance of Executive of his employment duties required by this Agreement
or (2) Executive willfully engaging in dishonesty or gross misconduct injurious
to the Corporation during the term of this Agreement, with “Cause” to be
determined in any case by the Board after reasonable written notice to Executive
and an opportunity for Executive to be heard at a meeting of the Board and with
reasonable opportunity (of not less than 30 days) in the case of clause (1)(B)
to cease substantial non-performance.          (d) The Corporation may terminate
such employment at any time prior to said date without Cause (which shall be for
any reason not covered by preceding subsections (a) through (c)) upon 60 days
prior written notice to Executive.          (e) In the event that a Termination
Event (as that term is defined in the Executive Severance Agreement, dated
September 23, 1998) has occurred, then the Executive may terminate such
employment according to the terms and conditions set forth in said Executive
Severance Agreement, and shall then be exclusively entitled to any and all
payments and benefits provided under said Executive Severance Agreement to the
exclusion of any provisions contained herein.

     7.     Payments Upon Termination.

         (a) Except as otherwise provided in subsection (b) of this Section 7,
upon termination of Executive’s employment by the Corporation, all compensation
due Executive under this Agreement and under each plan or program of the
Corporation in which he may be participating at the time shall cease to accrue
as of the date of such termination (except, in the case of any such plan or
program, if and to the extent otherwise provided in the terms of such plan or
program), and all such compensation

5



--------------------------------------------------------------------------------



 



accrued as of the date of such termination but not previously paid shall be paid
to Executive at the time such payment otherwise would be due. Unless otherwise
expressly provided in the terms of the bonus plan or program of the Corporation
in which the Executive is a participant at the time of his termination, if the
termination of Executive’s employment is not for Cause, then a pro rata portion
of the “target” full year’s bonus shall be deemed to have accrued for the
Executive under such bonus plan or program for the portion of the year ended on
the date of the termination, which shall be paid to the Executive at the time
bonus payment otherwise would be due.

     (b)  If Executive’s employment pursuant to this Agreement is terminated
without Cause pursuant to subsection (d) of Section 6 herein, then, in addition
to the payments required by subsection (a) of this Section 7, Executive shall be
entitled to the vesting of all options previously granted but still subject to
vesting, and shall receive, subject to the mitigation provisions of
Section 11(a) below, for a period of twelvemonths (the “Severance Period”) cash
severance payments (the Severance Payment”) from the Corporation. The amount of
the Severance Payment shall be equal to the Executive’s then monthly Base Salary
increased by a factor of twenty percent (20%) to account for the Executive’s
loss of benefits. Executive shall have the right to purchase health and dental
coverage under the Company’s group policies then in effect for the Severance
Period. The Severance Payment shall be due and payable on the 20th day of each
month and is subject to required withholding. The Executive shall also be
entitled to the benefits under this Section in the event the Corporation elects
at any time not to renew or extend this

6



--------------------------------------------------------------------------------



 





  Agreement pursuant to Section 1. The Executive shall not be entitled to a
Severance Payment in any event if he is terminated for Cause as permitted by
Section 6.

     8.     Confidential Information. Executive shall not at any time during the
period of employment and thereafter disclose to others or use any trade secrets
or any other confidential information belonging to the Corporation or any of its
subsidiaries, including, without limitation, drawings, plans, programs,
specifications and non-public information relating to customers of the
Corporation or its subsidiaries, except as may be required to perform his duties
hereunder. The Corporation or its subsidiaries, except as may be required to
perform his duties hereunder. The provisions of this Section 8 shall survive the
termination of Executive’s employment with the Corporation, provided that after
the termination of Executive’s employment with the Corporation, the restrictions
contained in this Section 8 shall not apply to any such trade secret or
confidential information which becomes generally known in the trade.

     9.     Patents, Etc. The Corporation shall be entitled to any and all
ideas, know-how and inventions, whether patentable or not, which Executive shall
conceive, make or develop during the period of his employment with the
Corporation, relating to the business of the Corporation or any of his
subsidiaries. Executive shall, from time to time, at the request of the
Corporation, execute and deliver such instruments or documents, and shall
perform or do such acts or things, as reasonably may be requested in order that
the Corporation may have the benefit of such ideas, know-how and inventions and,
in particular, so that patent applications may be prepared and filed in the
United States Patent Office, or in appropriate places in foreign countries,
covering any of the patentable ideas on intentions covered by this Agreement as
aforesaid, including appropriate assignments vesting in the Corporation or any
of its subsidiaries

7



--------------------------------------------------------------------------------



 



(or any successor to the Corporation or any of its subsidiaries) full title to
any and all such ideas, inventions and applications. Further, Executive will
cooperate and assist the Corporation in the prosecution of any such applications
in order that patents may issue thereon.



       10. Non-Competition: Non-Mitigation: Litigation Expenses.



       (a) For the first nine months following termination of his employment
with the Corporation, Executive shall not be required to mitigate the amount of
termination benefits due him under Section 7 herein, by seeking employment with
others, or otherwise, nor shall the amount of such benefits be reduced or offset
in any way by any income or benefits earned by Executive from another employer
or other source during said period; thereafter, said termination benefits shall
be reduced by one-half of the amount Executive may earn from any full time
employment position or occupation. However, if Executive becomes employed, as a
full or part time employee, or as a consultant or advisor, to any enterprise
engaged in competition with the business then being conducted by the
Corporation, any obligation which the Corporation otherwise would have had under
Section 7 shall thereupon terminate and cease to be of any further force and
effect other than to the extent theretofore performed by the Corporation.    
     (b) Until the period of employment expires (which for these purposes shall
be calculated without giving effect to early termination pursuant to Section 6),
Executive shall not enter into endeavors that are competitive with the business
or operations of the Corporation in the lodging pay-per-view/guest services
market, and shall not own an interest in, manage, operate, join, control, lend
money or render

8



--------------------------------------------------------------------------------



 





  financial or other assistance to or participate in or be connected with, as an
officer, employee, director, partner, stockholder (expect for passive
investments of not more than a one percent interest in the securities of a
publicly held corporation regularly traded on a national securities exchange or
in an over-the-counter securities market), consultant or otherwise, any
individual, partnership, firm, corporation or other business organization or
entity that engages in a business which competes with the Company in the lodging
pay-per-view/guest services market. For these purposes, employment with a vendor
of cable television services shall not be treated as competitive with the
business or operations of the Corporation in the lodging per-view/guest services
market.          (c) The Corporation shall pay Executive’s out-of-pocket
expenses, including attorneys’ fees, but not to exceed a total of $10,000 for
any proceeding or group of related proceedings to enforce, construe or determine
the validity of the provisions for termination benefits in Section 7 herein,
provided, however, that if any arbitration or litigation results in a finding in
favor of Executive contrary to the position of the Corporation, then Executive
will be reimbursed for all reasonable legal and related costs regardless of the
limitation set forth above; and further provided that in no event will Executive
be held liable for the legal and related costs of the Corporation in an event of
a finding in favor of the Corporation

     11.     Arbitration. Any dispute or controversy arising under or in
connection with the Agreement shall be settled exclusively by arbitration in the
city where the principal executive offices of the Corporation are then located,
in accordance with the

9



--------------------------------------------------------------------------------



 



rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.

     12.     Miscellaneous.



       (a) This Agreement shall inure to the benefit of and shall be binding
upon the successors and assigns of the Corporation, including any party with
which the Corporation may merge or consolidate or to which it may transfer
substantially all of its assets.          (b) The rights and obligations of
Executive under this Agreement are expressly declared and agreed to be personal,
nonassignable and nontransferable during his life, but upon his death this
Agreement shall inure to the benefit of his heirs, legatees and legal
representatives of his estate.          (c) The waiver by either party hereto of
its rights with respect to a breach of any provision of this Agreement by the
other shall not operate or be construed as a waiver of any rights with respect
to any subsequent breach.          (d) No modification, amendment, addition,
alteration or waiver of any of the terms, covenants or conditions hereof shall
be effective unless made in writing and duly executed by the Corporation and
Executive.          (e) This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together will constitute but one and the same agreement.          (f) This
Agreement shall be construed according to the laws of the State of South Dakota.

10



--------------------------------------------------------------------------------



 





       (g) If any provision of this Agreement is determined to be invalid or
unenforceable under any applicable statute or rule of law, it is to that extent
to be deemed omitted and it shall not affect the validity or enforceability of
any other provision.          (h) Any notice required or permitted to be given
under this Agreement shall be in writing, and shall be deemed given when sent by
registered or certified mail, postage prepaid, addressed as follows:

      If to Executive:   Steven Pofahl
1140 North Connor Trail
Sioux Falls, SD 57103       If to the Corporation:   LodgeNet Entertainment
Corporation
3900 West Innovation Street
Sioux Falls, SD 57107
Attn: General Counsel



    or mailed to such other person and/or address as the party to be notified
may hereafter have designated by notice given to the other party in a similar
manner.

     14.     Prior Agreements Superseded. This agreement supersedes all prior
agreements, if any, between the parties hereto with respect to the subject
matter hereof including any prior employment agreements, provided however, that
the Executive Severance Agreement, dated September 23, 1998, shall remain in
full force and effect and shall exclusively govern any payments and benefits in
the event that a Termination Event (as that term is defined in said Agreement)
has occurred.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
on the date and year first above written.

          LodgeNet Entertainment Corporation   By:   /s/ Scott C. Petersen


--------------------------------------------------------------------------------

President and Chief Executive Officer       /s/


--------------------------------------------------------------------------------

Steven Pofahl

12